
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 71
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2011
			Mr. Schweikert (for
			 himself, Mr. Walsh of Illinois, and
			 Mr. Duncan of South Carolina)
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States limiting the number of terms that a Member of Congress may
		  serve to 3 in the House of Representatives and 2 in the
		  Senate.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.No person who has served three terms as a
				Representative shall be eligible for election to the House of Representatives.
				For purposes of this section, the election of a person to fill a vacancy in the
				House of Representatives shall be included as one term in determining the
				number of terms that such person has served as a Representative if the person
				fills the vacancy for more than one year.
					2.No person who has served two terms as a
				Senator shall be eligible for election or appointment to the Senate. For
				purposes of this section, the election or appointment of a person to fill a
				vacancy in the Senate shall be included as one term in determining the number
				of terms that such person has served as a Senator if the person fills the
				vacancy for more than three years.
					3.No term beginning before the date of the
				ratification of this article shall be taken into account in determining
				eligibility for election or appointment under this
				article.
					.
		
